Lumpkin, J.
This is the fourth appearance of this ease in the Supreme Court. See 105 Ga. 493; 111 Ga. 126; 120 Ga. 734. The plaintiff having lost her case in the superior court, a motion for new trial made by her having been overruled, and that judgment having been affirmed by this court, the case was at an end, and a proposition to amend the motion for new trial came too late. Our law is quite liberal on the subject of amendment, but it contemplates that there shall be an end of litigation. Southern Mutual Ins. Co. v. Turnley, 100 Ga. 296 (7), 302; Central Railroad Co. v. Paterson, 87 Ga. 646.
This presents a different case from one where the judgment of the trial court has been reversed and the case sent back to that court for further action. Savannah Ry. Co. v. Chaney, 102 Ga. 814; Daniel v. Foster, 49 Ga. 303.

Judgment affirmed.


All the Justices concur, except Simmons, G. J., absent.